DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
	Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 10-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 200332577 (An).
Regarding claim 1, An discloses a gusset structure (10) for distributing stress at a joint formed between a plate and an elongate member (see Figure 2 and annotated Figure 1 below), the gusset structure comprising:
a body having a plate contacting end forming a plate mating surface for engaging the plate;

wherein the first surface portion of the tube mating surface is positioned for engaging a first side wall of the elongate member, and the second surface portion of the tube mating surface is positioned for engaging a second side wall of the elongate member (see annotated Figure 1 below).

    PNG
    media_image1.png
    360
    797
    media_image1.png
    Greyscale

Figure 1. Annotated Partial Figure 2 of An
Regarding claim 2, An discloses the body includes a distal end spaced from the plate contacting end a length along the vertex axis, with the tube mating surface (11) extending between and interconnecting the plate contacting end and the distal end of the body (see annotated Figure 1 above).
Regarding claim 6, An discloses the first surface portion of the tube mating surface (11) defines a first outer edge at an intersection of the first surface portion and an exterior surface of the body, and wherein the second surface portion of the tube mating surface defines a second 
Regarding claim 10, An discloses the plate mating surface forms a partial rounded shape (see annotated Figure 1 above).
Regarding claim 11, An discloses the tube mating surface (11) includes a third surface portion interconnecting the first surface portion and the second surface portion (see annotated Figure 1 above).
Regarding claim 12, An discloses the third surface portion includes a cross-sectional shape perpendicular to the vertex axis forming an arcuate shape and sized to mate with a rounded corner of the elongate member interconnecting the first side wall and the second side wall of the elongate member (see annotated Figure 1 above).
Regarding claim 13, An discloses the plate mating surface is substantially perpendicular to the vertex axis (see annotated Figure 1 above).
Regarding claim 15, An discloses a removeable handle (20) extending outwardly from the body (see Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over An.
An discloses the gusset structure set forth in claim 1, but does not expressly disclose the body is magnetized.
	Applicant is reminded that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the body such that it is magnetized, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. One of ordinary skill in the art would have been motivated to make such a modification as a magnetized material allows the gusset structure to hold on to surrounding components for ease of assembly and for loss prevention of the gusset structure.

Allowable Subject Matter
Claims 3-5 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, An discloses the gusset structure set forth in claim 2, wherein the plate mating surface defines a first area, and the distal end forms an end surface defining a second area (see Figure 2 and annotated Figure 1 above), but fails to disclose the first area of the plate mating surface being larger than the second area of the end surface. The prior art fails to fairly show or suggest a modification to An such that the first area of the plate mating surface being larger than the second area of the end surface.
Regarding claims 4 and 5, An discloses the gusset structure set forth in claim 2, wherein the body includes a cross-sectional area perpendicular to the vertex axis (see Figure 2 and annotated Figure 1 above), but fails to disclose the cross-sectional area of the body increases in size with movement along the vertex axis in a direction from the distal end toward the plate contacting end. The prior art fails to fairly show or suggest a modification to An such that the cross-sectional area of the body increases in size with movement along the vertex axis in a direction from the distal end toward the plate contacting end.
Regarding claims 7-9, An discloses the gusset structure set forth in claim 6, further comprising a first distance between the vertex axis and the first outer edge at the distal end of the body, and a second distance between the vertex axis and the first outer edge at the plate contacting end (see Figure 2 and annotated Figure 1 above), but fails to disclose the first distance being less than the second distance. The prior art fails to fairly show or suggest a modification to An such that the disclose the first distance being less than the second distance.
Claims 16-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
An discloses a structural assembly (see Figures 2, 3, and annotated Figure 1 above) comprising:
a plate (15);
an elongate member (16) attached to the plate;
wherein the elongate member extends along a central longitudinal axis and includes a first side wall and a second side wall arranged adjacent to each other and positioned to form an interior wall angle therebetween (see Figure 3);
wherein the plate is positioned transverse to the central longitudinal axis of the elongate member (see Figure 3), and
a gusset structure (10) attached to both the plate and the elongate member, the gusset structure including:
a body having a plate contacting end forming a plate mating surface in abutting engagement with the plate;
wherein the body forms a tube mating surface (11) having a first surface portion and a second surface portion forming an interior surface angle therebetween and extending away from the plate contacting end, with the interior surface angle having a vertex disposed on a vertex axis that intersects the plate mating surface, and with the interior surface angle substantially equal to the interior wall angle (see annotated Figure 1 above);
wherein the first surface portion of the tube mating surface is disposed against the first side wall of the elongate member, and the second surface portion of the tube mating surface is disposed against the second side wall of the elongate member (see annotated Figure 1 above),
wherein the body includes a distal end spaced from the plate contacting end a length along the vertex axis, with the tube mating surface extending between and interconnecting the plate contacting end and the distal end of the body (see annotated Figure 1 above); and
wherein the plate mating surface defines a first area, and the distal end forms an end surface defining a second area (see Figure 2).
An fails to disclose the first area of the plate mating surface being larger than the second area of the end surface. The prior art fails to fairly show or suggest a modification to An such that the first area of the plate mating surface being larger than the second area of the end surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
September 21, 2021